TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00520-CV



                                     David Mohr, Appellant

                                                 v.

                                      Karl Maley, Appellee


               FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
               NO. 8285, HONORABLE BENTON ESKEW, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant David Mohr and appellee Karl Maley have notified this Court that they no

longer wish to pursue this appeal and have filed a joint motion to dismiss the appeal. We grant their

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).




                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed on Joint Motion

Filed: February 24, 2010